UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedJuly 31, 2011. ()TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number0-22760 ELECSYS CORPORATION (Exact name of Registrant as Specified in its Charter) Kansas 48-1099142 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 846 N. Mart-Way Court Olathe, Kansas (Address of principal executive offices) (Zip Code) (913) 647-0158 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted in its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common stock, $0.01 par value – 3,789,012 shares outstanding as of September 1, 2011. Page 1 ELECSYS CORPORATION AND SUBSIDIARY FORM 10-Q Quarter Ended July 31, 2011 INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three months ended July 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Balance Sheets -July 31, 2011 (Unaudited) and April 30, 2011 4 Condensed Consolidated Statements of Stockholders’ Equity – Three months ended July 31, 2011 (Unaudited) and the year ended April 30, 2011 5 Condensed Consolidated Statements of Cash Flows - Three months ended July 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 28 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Removed and Reserved 29 ITEM 5. Other Information 29 ITEM 6. Exhibits 29 Signatures 30 Exhibit Index 31 Page 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements. Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended July 31, Sales $ $ Cost of products sold Gross margin Selling, general and administrative expenses: Research and development expense Selling and marketing expense General and administrative expense Total selling, general and administrative expenses Operating income Financial expense: Interest expense ) ) Other expense, net (7
